United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________
Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-9
Issued: April 15, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 1, 2013 appellant filed an application for review of an April 11, 2013
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic
injury claim for a right shoulder condition. The Board docketed the appeal as No. 14-9.
The evidence of record shows that appellant previously filed a traumatic injury claim for
a January 20, 2012 right shoulder injury. This earlier claim, to which OWCP assigned File
No. xxxxxx419, is not presently before the Board.
The Board has duly considered the matter and finds that the case is not in posture for a
decision.
On October 13, 2012 appellant, then a 35-year-old mail carrier, filed a traumatic injury
claim alleging that on August 22, 2012 she sustained right shoulder pain and acromioclavicular
(AC) joint separation when she picked up a heavy tub of mail. She stopped work and requested
disability compensation. In a December 20, 2012 statement, appellant reported that she
previously filed a claim on January 20, 2012 for a right shoulder injury and explained that on
August 22, 2012 she again experienced pain and burning in her right shoulder and arm at work.
She related that she was recently released from treatment for her previous January 20, 2012
injury but that her right shoulder continued to cause her problems. Appellant completed both a

recurrence and traumatic injury claim, but her case worker advised her to submit a new traumatic
injury claim. She submitted a copy of the recurrence claim form that she filled out.
Appellant also submitted medical evidence attributing her condition to the January 20,
2012 employment injury. In medical reports dated August 22 to December 15, 2012,
Dr. Emily E. Lorenzo, a Board-certified family practitioner, stated that in January 2012 appellant
sustained an injury to her right shoulder at work and that on August 22, 2012 she sustained a
recurrence of a shoulder injury when she lifted a tub of mail at work and felt the same pain and
burning in her shoulder. Dr. Lorenzo provided findings on examination and diagnosed right
shoulder pain and AC joint separation. In an October 10, 2012 report, Dr. Karen Jones, a Boardcertified family practitioner, reported that appellant had a previous right shoulder injury in
January and developed a recurrence of right shoulder pain at work on August 22, 2012. She
noted that an August 22, 2012 x-ray was positive for a right AC separation. Dr. Jones diagnosed
right shoulder pain and AC joint separation status post injury. Similarly, in a January 29, 2013
report, Dr. James Fleischli, a Board-certified orthopedic surgeon, related that appellant initially
injured her right shoulder in January 2012 when lifting a package at work and exacerbated her
preexisting injury while lifting on August 22, 2012. He diagnosed right shoulder impingement
syndrome, AC arthritis with a partial cuff tear and right shoulder pain. By decisions dated
January 7 and April 11, 2013, OWCP denied appellant’s claim finding insufficient evidence to
establish that her right shoulder condition was causally related to the August 22, 2012
employment incident.
Having duly reviewed the matter, the Board finds that the case is not in posture for a
decision. OWCP procedures provide that cases should be combined when correct adjudication
of the issues depends on frequent cross-reference between files. For example, if a new injury
case is reported for an employee who previously filed an injury claim for a similar condition or
the same part of the body, doubling is required.1 In the instant case, appellant filed a traumatic
injury claim, under File No. xxxxxx133, for a right shoulder injury. The record further reveals
that appellant previously filed a traumatic injury claim, assigned File No. xxxxxx419, for a
January 20, 2012 injury to the same part of the body. The factual and medical evidence
pertaining to appellant’s January 20, 2012 employment injury in File No. xxxxxx419, however,
is not contained in the case record. Furthermore, the record contains evidence of appellant’s
attempt to file a recurrence claim of the January 20, 2012 employment injury. On appeal
appellant’s attorney also alleges that the current claim could be adjudicated as a recurrence of the
January 20, 2012 injury. However, OWCP continued to adjudicate the claim as a new traumatic
injury claim even though the evidence supports that appellant sustained a recurrence of the
January 20, 2012 right shoulder injury. It failed to properly combine or request combination of
the present case record with the record of the January 20, 2012 employment injury, which

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

appellant implicated as the initial cause of her August 22, 2012 right shoulder condition.2 The
Board will consequently remand the case for OWCP to combine the current case record with File
No. xxxxxx419 and determine whether she sustained either a recurrence of disability due to her
January 20, 2012 employment injury or a new work injury. Following this and any further
development deemed necessary, it shall issue a de novo decision on the merits.
IT IS HEREBY ORDERED THAT the April 11, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See C.B., Docket No. 13-1091 (issued September 16, 2013) (remanding the case to OWCP to combine case files
where the record revealed that appellant attributed a March 2, 2012 left foot injury to a previous April 12, 2004
employment injury). See also M.Z., Docket No. 13-414 (issued June 26, 2012) (remanding the case to OWCP to
combine case files where it did not adequately explain why it adjudicated appellant’s notice of recurrence of
disability as a new injury given that she alleged that she experienced pain immediately upon returning to work rather
than relating her condition to new work factors).

3

